EXHIBIT 10.12

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (the “First
Amendment”) is made as of the 9th day of November, 2004 by and among

 

THE WET SEAL, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610, as Lead Borrower
for the Borrowers, being:

 

said WET SEAL, INC.,

 

WET SEAL CATALOG, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610; and

 

THE WET SEAL RETAIL, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610; and

 

WET SEAL GC, INC., a Virginia corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610, as Facility
Guarantor; and

 

the REVOLVING CREDIT LENDERS party hereto; and

 

BACK BAY CAPITAL FUNDING LLC, as Term Lender, a Delaware limited liability
company with offices at 40 Broad Street, Boston, Massachusetts 02109; and

 

FLEET RETAIL GROUP, INC., as Administrative Agent and Collateral Agent for the
Lenders, a Delaware corporation, having its principal place of business at 40
Broad Street, Boston, Massachusetts 02109; and

 

FLEET NATIONAL BANK, as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH

 

WHEREAS, the Lead Borrower, the Borrowers, the Lenders, the Administrative Agent
and Collateral Agent, the Term Lender and the Issuing Bank entered into an
Amended and Restated Credit Agreement dated as of September 22, 2004 (as amended
and in effect, the “Credit Agreement”); and

 

WHEREAS, the parties desire to amend certain of the terms and conditions of the
Credit Agreement as are set forth herein.

 



--------------------------------------------------------------------------------

NOW THEREFORE, it is hereby agreed as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 

2. Amendment to Article I. The definition of “Cash Dominion Event” contained in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Cash Dominion Event” means (i) the occurrence and continuance of any Event of
Default, or (ii) the failure of the Borrowers to maintain Excess Availability in
an amount not less than $15,000,000 at any time, or (iii) the effective date of
this First Amendment.

 

3. Amendment to Article I. The definition of “Change in Control” contained in
Section 1.01 of the Credit Agreement is hereby amended by the addition of the
following at the end thereof:

 

Approval of less than one-half of the members of the board of directors by
parties not approved in accordance with the terms provided for in subsection
(a), above, shall not constitute a Change in Control hereunder.

 

4. Amendment to Article I. The provisions of Article I of the Credit Agreement
are hereby amended by the addition of the following definitions in alphabetical
order in Section 1.01:

 

“Convertible Note Indebtedness” has the meaning set forth in Section 6.01(j).

 

“Convertible Notes” means the Convertible Notes (whether “Initial Notes”,
“Additional Series A Notes”, or “Additional Series B Notes” (each as defined in
the Securities Purchase Agreement as of the date hereof)), made payable by the
Lead Borrower, aggregating up to $56,000,000 (plus capitalized fees, expenses
and interest and other amounts thereon), issued pursuant to the Securities
Purchase Agreement.

 

“Intercreditor Agreement” means the Intercreditor and Lien Subordination
Agreement dated as of November 9, 2004 (as amended and in effect from time to
time) entered into between SAC, as administrative agent and collateral agent for
the SAC Lenders, the Loan Parties and the Agents, on behalf of themselves and
the Lenders with respect to the SAC Loan.

 

“Minimum Required Excess Availability” means (a) through the period ending
December 19, 2004, Excess Availability at all times of not less than the greater
of (i) fifteen percent (15%) of the greater of the Borrowing Base or the Term
Loan Borrowing Base, at any time of calculation, or (ii) $7,500,000; and (b)
commencing on December 20, 2004 and thereafter, Excess Availability at all times
of not less than the greater of (i) fifteen percent (15%) of the greater of the
Borrowing Base or the Term Loan Borrowing Base, at any time of calculation, or
(ii) $11,000,000. Upon satisfaction of the requirements of Section 5.16,
provided that no Default or Event of Default is then occurring, and the
Borrowers have furnished the Administrative Agent and the Term

 

2



--------------------------------------------------------------------------------

Lender with a business plan reasonably satisfactory to the Administrative Agent
and the Term Lender, which business plan reflects levels of Borrowing Base and
Term Loan Borrowing Base availability and financial performance by the Borrowers
reasonably satisfactory in all respects to the Administrative Agent and the Term
Lender, then Minimum Required Excess Availability shall mean, Excess
Availability at all times of not less than the greater of (i) fifteen percent
(15%) of the greater of the Borrowing Base or the Term Loan Borrowing Base, at
any time of calculation, or (ii) $7,500,000, in addition to which, during the
period from December 20 through January 20, Excess Availability shall not fall
below $11,000,000 for three (3) consecutive days or more.

 

“SAC” means S.A.C. Capital Associates, LLC, a limited liability company
organized under the laws of Anguilla.

 

“SAC Agents” means collectively, the Administrative Agent and the Collateral
Agent under the SAC Credit Agreement.

 

“SAC Credit Agreement” means the Credit Agreement dated as of November 9, 2004
entered into amongst the Loan Parties, the SAC Agents and the SAC Lenders.

 

“SAC Indebtedness” has the meaning set forth in Section 6.01(i).

 

“SAC Lenders” means the lenders from time to time party to the SAC Credit
Agreement.

 

“SAC Loan” means the term loan made by the SAC Lenders to the Borrowers in the
original principal amount of $10,000,000.

 

“SAC Loan Documents” means all documents, instruments and agreements now or
hereafter executed in connection with the SAC Loan, including, without
limitation, the SAC Credit Agreement, and all other documents and agreements
defined as “Loan Documents” in the SAC Credit Agreement.

 

“Securities Purchase Agreement” means (a) that certain Securities Purchase
Agreement dated as of November 9, 2004 entered into by and among the Lead
Borrower and the initial holders of the Convertible Notes, or (b) an indenture,
in form and substance reasonably satisfactory to the Administrative Agent, in
each case, pursuant to which the Lead Borrower issued, among other securities,
such notes.

 

“Securities Purchase Documents” shall mean, collectively, the Securities
Purchase Agreement, Initial Notes, the Additional Series A Notes, Additional
Series B Notes, Series A Additional Investment Right Warrants, Series B
Additional Investment Right Warrants, Series A Warrants, Series B Warrants,
Series C Warrants, Series D Warrants, Registration Rights Agreement, any
Issuance Document, any Transaction Document (each as defined in the Securities
Purchase Agreement as in effect on the date hereof) and any other certificate,
instrument or documented contemplated in the Securities Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Subordination Agreement” means the Subordination Agreement dated as of November
9, 2004 (as amended and in effect from time to time) entered into between SAC,
as collateral agent for the other investors from time to time designated as
“Buyers” under the Securities Purchase Agreement, the Lead Borrower, and the
Agents, on behalf of themselves and the Lenders, with respect to the Convertible
Notes.

 

5. Amendment to Article V. The provisions of Article V of the Credit Agreement
are hereby amended by the addition of the following at the end of Section 5.01:

 

(l) within ten (10) Business Days prior thereto, notice of any anticipated
change in any senior management of any of the Borrowers.

 

(m) promptly upon receipt thereof, copies of any material notices received by
any of the Loan Parties under the SAC Loan Documents and/or the Securities
Purchase Documents.

 

6. Amendment to Article V. The provisions of Article V of the Credit Agreement
are hereby amended by deleting the following text in Section 5.09(b):

 

Without limiting the foregoing, the Loan Parties acknowledge that the Agents
intend to undertake up to three (3) inventory appraisals and three (3)
commercial finance examinations each Fiscal Year after the Closing Date, at the
Loan Parties’ expense.

 

and replacing it with the following:

 

Without limiting the foregoing, the Loan Parties acknowledge that the Agents
intend to undertake up to four (4) inventory appraisals and four (4) commercial
finance examinations each Fiscal Year after the Closing Date, at the Loan
Parties’ expense.

 

7. Amendment to Article V. The provisions of Article V of the Credit Agreement
are hereby amended by the addition of the following Section 5.16:

 

5.16. Funding of Convertible Notes. On or before April 29, 2005 all proceeds of
Convertible Notes in an amount not less than $40,000,000 (less any amounts
applied in payment of the SAC Loan, as described in Section 6.01(i)), shall have
been received by the Lead Borrower.

 

8. Amendment to Article VI. The provisions of Article VI of the Credit Agreement
are hereby amended by addition of the following at the end of Section 6.01:

 

(i) Indebtedness owing to the SAC Agents and the SAC Lenders under the SAC Loan
Documents (the “SAC Indebtedness”). Except as set forth below, the Borrowers
shall not make any payments on the SAC Loan (other than the payment of fees
described in Section 9(c) of the Intercreditor Agreement and the accrual of
payment in kind or capitalized interest) unless and until (i) all Obligations
have been repaid in full in cash, (ii) the Borrowers have deposited cash into
the Cash Collateral Account in an

 

4



--------------------------------------------------------------------------------

amount equal to 103% of the Letter of Credit Outstandings at such time, and
(iii) any obligations of the Swingline Lender, the Issuing Bank, or any
Revolving Credit Lender to make any loans or to provide any financial
accommodations pursuant to this Agreement have been terminated. Except for the
amendments and modifications permitted in accordance with the terms of the
Intercreditor Agreement, the Borrowers shall not hereafter effect or permit any
amendments or modifications to any SAC Loan Documents without the prior written
consent of the Administrative Agent and the Term Lender. Upon satisfaction of
the requirements of Section 5.16, the Borrowers shall be permitted to apply a
portion of the proceeds of the Convertible Notes in an amount not to exceed
$10,000,000, plus capitalized interest thereon, to repay the SAC Loan, whether
by the payment of cash or netting the amount payable against proceeds otherwise
to be advanced under the Convertible Notes.

 

(j) Indebtedness owing to the holders of the Convertible Notes (the “Convertible
Note Indebtedness”). Except for the conversion of the Convertible Notes into
shares of Common Stock of the Lead Borrower in accordance with the terms of the
Convertible Notes, the Borrowers shall not make any payments on the Convertible
Notes (other than the payment of Subordinated Debt Fees (as defined in the
Subordination Agreement), and the accrual of payment in kind or capitalized
interest) unless and until (i) all Obligations have been repaid in full in cash,
(ii) the Borrowers have deposited cash into the Cash Collateral Account in an
amount equal to 103% of the Letter of Credit Outstandings at such time, and
(iii) any obligations of the Swingline Lender, the Issuing Bank, or any
Revolving Credit Lender to make any loans or to provide any financial
accommodations pursuant to this Agreement have been terminated. Except for the
amendments and modifications permitted in accordance with the terms of the
Subordination Agreement, the Borrowers shall not hereafter effect or permit any
amendments or modifications to any Convertible Notes or the Securities Purchase
Agreement without the prior written consent of the Administrative Agent and the
Term Lender.

 

9. Amendment to Article VI. The introductory paragraph in Section 6.02 of the
Credit Agreement is hereby amended to read as follows:

 

The Loan Parties will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
Accounts) or rights in respect of any thereof, except:

 

10. Amendment to Article VI. The provisions of Article VI of the Credit
Agreement are hereby amended by addition of the following at the end of Section
6.02:

 

(f) Liens granted in favor of the SAC Agents under the SAC Loan Documents to
secure the SAC Indebtedness, provided that such Liens are subject to the
Intercreditor Agreement.

 

5



--------------------------------------------------------------------------------

(g) Liens granted in favor of SAC, as collateral agent (or an indenture trustee
reasonably satisfactory to the Administrative Agent) on behalf of the holders of
the Convertible Notes, to secure the Convertible Notes, provided that such Liens
are subject to the Subordination Agreement.

 

11. Amendment to Article VI. Section 6.06(a) of the Credit Agreement is hereby
amended to read as follows:

 

The Loan Parties will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that any Loan Party may pay dividends to the Lead Borrower. Except in
connection with the transactions contemplated under the Securities Purchase
Agreement and the Convertible Notes, none of the Loan Parties will, nor will
they permit any Subsidiary to, issue any preferred stock (except for preferred
stock that is not subject to redemption other than redemption at the option of
the Loan Party issuing such preferred stock or be or become liable in respect of
any obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of (i) any shares of capital stock of any Loan
Party or (ii) any option, warrant or other right to acquire any such shares of
capital stock.

 

12. Amendment to Article VI. Section 6.08 of the Credit Agreement is hereby
amended to read as follows:

 

The Loan Parties will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Loan Parties or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Loan Parties or
any other Subsidiary or to guarantee Indebtedness of the Loan Parties or any
other Subsidiary, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, any SAC Loan
Document, or any of the Securities Purchase Documents, (ii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iii) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment or subleasing thereof.

 

13. Amendment to Article VI. Section 6.09 of the Credit Agreement is hereby
amended to read as follows:

 

The Loan Parties will not, and will not permit any Subsidiary to, amend, modify
or waive any of its rights under (a) its Organizational Documents, except to
effectuate any increase in shares of capital stock of the Lead Borrower, in
order to satisfy the requirements under the Securities Purchase Agreement and
Convertible Notes, and (b)

 

6



--------------------------------------------------------------------------------

any other instruments, documents or agreements, in each case to the extent that
such amendment, modification or waiver would be materially adverse to the
interests of the Lenders.

 

14. Amendment to Article VI. Section 6.11 of the Credit Agreement is hereby
amended to read as follows:

 

6.11. Excess Availability. The Borrowers shall maintain Excess Availability at
all times of not less the Minimum Required Excess Availability.

 

15. Amendment to Article VI. Section 6.14 of the Credit Agreement is hereby
amended by the addition of the following at the end thereof:

 

The Borrowers will be permitted to close additional stores upon the consent of
the Administrative Agent, in its reasonable discretion, which store closures
shall be considered by the Administrative Agent upon the Administrative Agent’s
receipt of a business plan reasonably satisfactory to the Administrative Agent
and the Term Lender, which business plan reflects levels of Borrowing Base and
Term Loan Borrowing Base availability and financial performance by the Borrowers
reasonably satisfactory in all respects to the Administrative Agent and the Term
Lender, including pro forma Borrowing Base and Term Loan Borrowing Base
availability and financial performance after giving effect to the closure of
such stores. The Administrative Agent may require that such closures be
conducted by professional liquidators, subject to the approval of, and on terms
and conditions reasonably acceptable to the Administrative Agent and the Term
Lender.

 

16. Amendment to Article VII. The provisions of Article VII of the Credit
Agreement are hereby amended by addition of the following subsection at the end
of Section 7.01:

 

(r) the occurrence of the final maturity date of the SAC Loan (other than on
account of the occurrence of the Closing Date under and as defined in the
Securities Purchase Agreement), whether at the stated maturity or otherwise, or
the occurrence of any Event of Default under the SAC Loan or SAC Loan Documents,
whether or not SAC has exercised, or is permitted to exercise, any of its rights
and remedies on account thereof.

 

(s) the occurrence of any Event giving rise to a Change in Control, as defined
under the Convertible Notes, or the occurrence of any Event of Default, as
defined under the Convertible Notes or the Securities Purchase Agreement,
whether or not any holders of the Convertible Notes have exercised, or are
permitted to exercise, any of their respective rights and remedies on account
thereof.

 

7



--------------------------------------------------------------------------------

17. Amendment to Article IX. Section 9.02(c)(iv) of the Credit Agreement is
hereby amended to read as follows:

 

(iv) Any amendment of Section 2.01(a), 2.04, 2.23, 5.01(f), 5.09, 5.16, 6.01,
6.02, 6.05, 6.11, 6.14, Article 7, 9.02(c) or 9.03.

 

18. Amendment to Article IX. The provisions of Article IX of the Credit
Agreement are hereby amended by addition of the following subsection at the end
of Section 9.02(c):

 

(vi) Any change, modification, waiver or amendment to the Intercreditor
Agreement or the Subordination Agreement.

 

19. Conditions to Effectiveness. This First Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent, the Term Lender and the Revolving
Credit Lender:

 

  a. This First Amendment shall have been duly executed and delivered by the
Borrowers, the Facility Guarantor, the Administrative Agent, the Term Lender and
the Revolving Credit Lender. The Administrative Agent shall have received a
fully executed copy hereof and of each other document required hereunder.

 

  b. All net proceeds of the SAC Loan shall have been disbursed into the Lead
Borrower’s Account No. 9392854427 (or are subject to escrow arrangements
reasonably satisfactory to the Administrative Agent, which require only the
effectiveness of this First Amendment as a condition for release of such net
proceeds to such account), for application to the principal balance of the
Revolving Credit Loans or, if no Revolving Credit Loans are outstanding, for
deposit in the Cash Collateral Account.

 

  c. The Intercreditor Agreement shall have been executed and delivered by SAC
and the Loan Parties.

 

  d. The Subordination Agreement shall have been executed and delivered by SAC,
as agent for the other investors from time to time designated as “Buyers” under
the Securities Purchase Agreement, and the Lead Borrower.

 

  e. No Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to the execution of this First
Amendment.

 

  f. The Borrowers shall have delivered certified copies of all of the SAC Loan
Documents, the Convertible Notes and the Securities Purchase Agreement to the
Administrative Agent and the Term Lender.

 

  g. The First Amendment to Intellectual Property Security Agreement executed by
the Lead Borrower, with respect to certain trademarks held by the Lead Borrower,
shall have been delivered to the Collateral Agent.

 

8



--------------------------------------------------------------------------------

  h. The Borrowers and the Facility Guarantor shall have provided such
additional instruments and documents to the Administrative Agent as the
Administrative Agent and its counsel may have reasonably requested.

 

20. Miscellaneous.

 

  a. Except as provided herein, all terms and conditions of the Credit Agreement
and the other Loan Documents remain in full force and effect. The Loan Parties
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants therein contained.

 

  b. Upon receipt of any additional intellectual property search results which
reflect intellectual property owned by any of the Loan Parties not subject to an
existing Intellectual Property Security Agreement executed in favor of the
Collateral Agent, the Loan Parties shall execute and deliver to the Collateral
Agent such additional amendments and/or Intellectual Property Security
Agreements as may be reasonably requested by the Collateral Agent.

 

  c. The Loan Parties hereby acknowledge and agree that they have no offsets,
defenses, claims, or counterclaims against the Agents or any Lender, or any of
their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, or assigns with respect to the Loan Documents, the
Obligations, or otherwise, and that if the Loan Parties now have, or ever did
have, any offsets, defenses, claims, or counterclaims against the Agents or any
Lender, or any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns, whether known or unknown,
at law or in equity, all of them are hereby expressly WAIVED, and the Loan
Parties hereby RELEASE the Agents and each Lender, and each of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, and assigns from any liability therefor.

 

  d. The Borrowers shall pay all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and the Term Lender in connection with this
First Amendment, including, without limitation, all reasonable attorneys’ fees.

 

  e. This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.

 

  f. This First Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon.

 

  g. By executing this First Amendment, the undersigned Facility Guarantor
hereby consents to the First Amendment to Credit Agreement and acknowledges that
its Guarantee remains in full force and effect.

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and their seals to be hereto affixed as the date first above written.

 

THE WET SEAL, INC.

By:

 

/s/    Douglas C. Felderman

Name:

 

Douglas C. Felderman

Title:

 

EVP-CFO

THE WET SEAL RETAIL, INC.

By:

 

/s/    Douglas C. Felderman

Name:

 

Douglas C. Felderman

Title:

 

Secretary

WET SEAL CATALOG, INC.

By:

 

/s/    Douglas C. Felderman

Name:

 

Douglas C. Felderman

Title:

 

Secretary

WET SEAL GC, INC.

By:

 

/s/    Douglas C. Felderman

Name:

 

Douglas C. Felderman

Title:

 

Secretary

 

10



--------------------------------------------------------------------------------

FLEET RETAIL GROUP, INC.,

As Administrative Agent, Collateral Agent,

as Swingline Lender and as Revolving Credit Lender

By:

  /s/ DANIEL T. PLATT

Name:

 

Daniel T. Platt

Title:

 

Director

BACK BAY CAPITAL FUNDING, LLC,

as Term Lender

By:

  /s/ KRISTIN M. O’CONNOR

Name:

 

Kristin M. O’Connor

Title:

 

Managing Director

FLEET NATIONAL BANK,

as Issuing Bank

By:

  /s/ DANIEL T. PLATT

Name:

 

Daniel T. Platt

Title:

 

Director

 

11